430



     OFFICE    OF THE   ATTORNEY   GENERAL       OF TEXAS
                            AUSTIN




                    ~'Attentlcai
                               ol'HP. Fated

                        opilllonx0. O-20
                        Rop.Zn establla                     tax rate
                        in the descdbe



          Your letter P0                          an ot this deparrt-
Esnt upon the above otat                          ocn received.  Your
lettw read8 50 plwt zw
                                            cotultyfklp-erlAt@A-




                        22a, Vernon~a Clvll               3kad5t
                                                I";tcrtutaa,

                                 COW&y     iA this StSte till&in
                  vh:ah shKi.L hamafter       be ar~a.nI.eed, tha
     county 5ChUQlb trustaea ah?m. hwa the e.uthorlty to
     f’om ana or mm rural high ochaol Oittricta,   by
     pxlplng    cQntiglma    UO~OA fmlQQ1 dlatrlcta         hsvlng
gonorable 801V87 Uilll8a#,     Page 2


     lf%ttd*h&A fOW hundred ‘SohO~8tia ~pUhtiOA UAd
     indopondent aohool dlstrlots        having less than tvo
     &u&red md fifty scholastla poralation for the
     pUrpos0, Of establlshLrq      and Op0lXhtiAfJmuU1 hi&
     schools, provided OlEO that the county echo01
     trusteea:nxry annex 0x3 OF core cmmon school dis-
     triots OP 0~0 Or ~.03?ein~~~W&3At school distPict.9
     having lass thsn two hundred and Plfty scholootlo
     population to a co?slon school distrlat havinS few
     hmdred or r3oFe scholastic        population or to an in-
     dependent distr2at having tvo hw&ed and fifty
     OF score scholastic ‘population upon the approval
     OS t!a board of tru.stees ,of ecetl school diatnlct
     affected;     provldsP that when one 0~ core (;omon
      echool dist2icis     are no amexcd to a cozen scho.01
    ‘dlntrlct     hccvinp:four hundred or mme soholestic
     population, or to an 1ndeporiUent dintrict havfng
      two hmdred and fifty,       oz’z&ore scholastic po~~ln-
      tsan, a3 tha cost) my be, -a bocrd of triisteaa SPA11
      be alectod SPOT the Ciatrict ot large and shall
      half0 the Eaansle;ea8nt  ZuicIcontzvl or i&D ci:stmiot
      as enlarged tmtll the E~Lx+r’or ths next election
      ati. p.sl3flc~tlc~m     of ts*ustoes for comon and IA-
      dependaot dlst~ict;e,     BS provided by Gcr,e!ral Fzw.
      PrOVidl?d that tb0 CG'UP.ty iI?ChOOl tJ?ii”,tW?SSh%~
      hwe    the mthorlty to abolish ~9rmxl M.& school
      die2yrlct on a potitfon sigriad by (i aljority         of
      tLh.0 voters  of Gael elensztwy &Lstrict ccz!IpoaiRg
      the mm1 high school W3triot end vh~~ swh cilr-
      tpiat km3 boai Gmilehbif tim eler63ntkwy dlstrlots
      shall autoF~t2tiU~ revurt baC’k to their ori@xil
      status, v&h the cxcep~lon thst ld the want zhore
      are my outst.mcUn:: I;ldobtedmmes qlr,Jnst tke
      &Qd :~ral c~k~:001 tiiS3!+lCt each olezcntmy distriot
      sh%Xs,aixuxo its ~~o~orl;iorA. rXU?tof the doiits.
             Ue are cs?wm.zng t.izat the 3chol%stsG pol?tllatdon ol” th9
dlstrlcts    affcoted cow rrit.Mn tho .bPaakets set oxt in frrttole
2922(a),    sup3Y3:n.
                                                                     432




    until after an eleatlon ahall have been held where-
    ia b majority or be quallfiod taxmylng voters,
    voting at @aid eleotion,     ohs11 hsva voted in f&voP
    of the levying;. of said tax, or Of the iirauSnCe of
    said bonds, or toth, as the case ~13~be, and which
    elsotion ehall be held In soooldance with the l&v
    nov ~cqernln~ such ele’ctlor?a in Independent School
    dlstrlct8,   provldm3 that the local taxes previouol~
    authorized by a dlatrlct of disstriats inoluded in a
    put-al h.l& school Pilstriet OF mncxed to a o-n           0~
     independent rrckool tiatrict,   aa provided for hox%Jm,
     ohs11 be coixttiued in forae u&AL such time 8x80
     unifornt tax ray bo prov5Aed for the bensfit of the
     -I.    hit&t E&O91 d.iiatl%Ct 6%’0Si.d COlZEfXl Or itlb-
     pmdent c?btx4ot e8 cn'lar~ed b; t&e t3nnsmtion of
     the add comn 0chocl disW.ots         thereto.,.~*
            The school district-   fomisd by manetin& Cozzon Behool
District Ro. 23. to rdast In&xwkdcnt IKotPiot oozwiese 8x1. ea-
tSrblg now ls;tsl entity tmd tha qmllfiad         tctxmg* voter-s OS
the .asuly famed dlatrlct ore entltlod to vats on the leQin& of
8 urtlSoortt tax p&te aver th% entfr?   dlstriiot, at en eleatlan hold
In Guoo~ee       with the kwa ~ovew.n$ ow5 eleotibIl5 in Wk3pen-
dont s&a91 dlat‘riats 0